        Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 1 of 18 Page ID #:88



    1    Victor de Gyarfas, CA Bar No. 171950
         vdegyarfas@foley.com
    2    Jianing G. Yu, CA Bar No. 297098
         jyu@foley.com
    3    FOLEY & LARDNER LLP
         555 SOUTH FLOWER STREET, SUITE 3300
    4    LOS ANGELES, CA 90071-2411
         TELEPHONE: 213-972-4500
    5    Facsimile: 213-486-0065
    6 Attorneys for Plaintiffs SYNTEX
         HEALTHCARE PRODUCTS CO., LTD.
    7 and SHIJIAZHUANG HONGRAY
         GROUP CO., LTD.
    8

    9                         UNITED STATES DISTRICT COURT
  10                        CENTRAL DISTRICT OF CALIFORNIA
  11

  12 SYNTEX HEALTHCARE PRODUCTS                  Case No. 5:21-cv-00593-JGB-(SPx)
     CO., LTD., a Limited Liability Chinese
  13 Company, and SHIJIAZHUANG                   STIPULATED PROTECTIVE ORDER
     HONGRAY GROUP CO., LTD., a
  14 Limited Liability Chinese Company,

  15                      Plaintiffs,
  16                vs.
  17 McCRELESS ENTERPRISES, LLC, a
         Texas Limited Liability Company,
  18
                          Defendant.
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28



4828-0573-2851.1
        Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 2 of 18 Page ID #:89



    1    1.        A.    PURPOSES AND LIMITATIONS
    2              Discovery in this action is likely to involve production of confidential, proprietary,
    3    or private information for which special protection from public disclosure and from use
    4    for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
    5    parties hereby stipulate to and petition the Court to enter the following Stipulated
    6    Protective Order. The parties acknowledge that this Order does not confer blanket
    7    protections on all disclosures or responses to discovery and that the protection it affords
    8    from public disclosure and use extends only to the limited information or items that are
    9    entitled to confidential treatment under the applicable legal principles. The parties further
  10     acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
  11     does not entitle them to file confidential information under seal; Civil Local Rule 79-5
  12     sets forth the procedures that must be followed and the standards that will be applied
  13     when a party seeks permission from the court to file material under seal.
  14               B.    GOOD CAUSE STATEMENT
  15               This action is likely to involve trade secrets, customer and pricing lists and other
  16     valuable research, development, commercial, financial, technical and/or proprietary
  17     information for which special protection from public disclosure and from use for any
  18     purpose other than prosecution of this action is warranted. Such confidential and
  19     proprietary materials and information consist of, among other things, confidential
  20     business or financial information, information regarding confidential business practices,
  21     or other confidential research, development, or commercial information (including
  22     information implicating privacy rights of third parties), information otherwise generally
  23     unavailable to the public, or which may be privileged or otherwise protected from
  24     disclosure under state or federal statutes, court rules, case decisions, or common law.
  25     Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
  26     disputes over confidentiality of discovery materials, to adequately protect information the
  27     parties are entitled to keep confidential, to ensure that the parties are permitted reasonable
  28     necessary uses of such material in preparation for and in the conduct of trial, to address


                                                      -1-
4828-0573-2851.1
        Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 3 of 18 Page ID #:90



    1    their handling at the end of the litigation, and serve the ends of justice, a protective order
    2    for such information is justified in this matter. It is the intent of the parties that
    3    information will not be designated as confidential for tactical reasons and that nothing be
    4 so designated without a good faith belief that it has been maintained in a confidential,

    5 non-public manner, and there is good cause why it should not be part of the public record

    6 of this case.

    7 2.           DEFINITIONS
    8              2.1   Action: Syntex Healthcare Products Co., Ltd., et al v. McCreless
    9    Enterprises, LLC, Case No. 5:21-cv-00593-JWH-(SPx).
  10               2.2   Challenging Party: a Party or Non-Party that challenges the designation of
  11     information or items under this Order.
  12               2.3   “CONFIDENTIAL” Information or Items: information (regardless of how it
  13     is generated, stored or maintained) or tangible things that qualify for protection under
  14     Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
  15     Statement.
  16               2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
  17     support staff).
  18               2.5   Designating Party: a Party or Non-Party that designates information or items
  19     that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
  20     “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY.”
  21               2.6   Disclosure or Discovery Material: all items or information, regardless of the
  22     medium or manner in which it is generated, stored, or maintained (including, among
  23     other things, testimony, transcripts, and tangible things), that are produced or generated in
  24     disclosures or responses to discovery in this matter.
  25               2.7   Expert: a person with specialized knowledge or experience in a matter
  26     pertinent to the litigation who has been retained by a Party or its counsel to serve as an
  27     expert witness or as a consultant in this Action.
  28               2.8   House Counsel: attorneys who are employees of a party to this Action.


                                                     -2-
4828-0573-2851.1
        Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 4 of 18 Page ID #:91



    1    House Counsel does not include Outside Counsel of Record or any other outside counsel.
    2              2.9   Non-Party: any natural person, partnership, corporation, association, or other
    3    legal entity not named as a Party to this action.
    4              2.10 Outside Counsel of Record: attorneys who are not employees of a party to
    5    this Action but are retained to represent or advise a party to this Action and have
    6    appeared in this Action on behalf of that party or are affiliated with a law firm which has
    7    appeared on behalf of that party, and includes support staff.
    8              2.11 Party: any party to this Action, including all of its officers, directors,
    9    employees, consultants, retained experts, and Outside Counsel of Record (and their
  10     support staffs).
  11               2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  12     Discovery Material in this Action.
  13               2.13 Professional Vendors: persons or entities that provide litigation support
  14     services (e.g., photocopying, videotaping, translating, preparing exhibits or
  15     demonstrations, and organizing, storing, or retrieving data in any form or medium) and
  16     their employees and subcontractors.
  17               2.14 “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY” Information or
  18     Items: extremely sensitive “Confidential Information or Items,” disclosure of which to
  19     another Party or Non-Party would create a substantial risk of serious harm or injury or
  20     significant competitive or commercial disadvantage that could not be avoided by less
  21     restrictive means.
  22               2.15 Protected Material: any Disclosure or Discovery Material that is designated
  23     as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY.”
  24               2.16 Receiving Party: a Party that receives Disclosure or Discovery Material from
  25     a Producing Party.
  26     3.        SCOPE
  27               The protections conferred by this Stipulation and Order cover not only Protected
  28     Material (as defined above), but also (1) any information copied or extracted from


                                                       -3-
4828-0573-2851.1
        Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 5 of 18 Page ID #:92



    1    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
    2    Material; and (3) any testimony, conversations, or presentations by Parties or their
    3    Counsel that might reveal Protected Material.
    4              Any use of Protected Material at trial shall be governed by the orders of the trial
    5    judge. This Order does not govern the use of Protected Material at trial.
    6    4.        DURATION
    7              Even after final disposition of this litigation, the confidentiality obligations
    8    imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
    9    writing or a court order otherwise directs. Final disposition shall be deemed to be the later
  10     of (1) dismissal of all claims and defenses in this Action, with or without prejudice; and
  11     (2) final judgment herein after the completion and exhaustion of all appeals, rehearings,
  12     remands, trials, or reviews of this Action, including the time limits for filing any motions
  13     or applications for extension of time pursuant to applicable law.
  14     5.        DESIGNATING PROTECTED MATERIAL
  15               5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
  16     Party or Non-Party that designates information or items for protection under this Order
  17     must take care to limit any such designation to specific material that qualifies under the
  18     appropriate standards. The Designating Party must designate for protection only those
  19     parts of material, documents, items, or oral or written communications that qualify so that
  20     other portions of the material, documents, items, or communications for which protection
  21     is not warranted are not swept unjustifiably within the ambit of this Order.
  22               Mass, indiscriminate, or routinized designations are prohibited. Designations that
  23     are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
  24     to unnecessarily encumber the case development process or to impose unnecessary
  25     expenses and burdens on other parties) may expose the Designating Party to sanctions.
  26               If it comes to a Designating Party’s attention that information or items that it
  27     designated for protection do not qualify for protection, that Designating Party must
  28     promptly notify all other Parties that it is withdrawing the inapplicable designation.


                                                       -4-
4828-0573-2851.1
        Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 6 of 18 Page ID #:93



    1              5.2   Manner and Timing of Designations. Except as otherwise provided in this
    2    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
    3    ordered, Disclosure or Discovery Material that qualifies for protection under this Order
    4    must be clearly so designated before the material is disclosed or produced.
    5              Designation in conformity with this Order requires:
    6              (a)   for information in documentary form (e.g., paper or electronic documents,
    7 but excluding transcripts of depositions or other pretrial or trial proceedings), that the

    8 Producing Party affix at a minimum, the legend “CONFIDENTIAL” or “HIGHLY

    9 CONFIDENTIAL ATTORNEYS’ EYES ONLY” (hereinafter “PROTECTED legend”),

  10 to each page that contains protected material. If only a portion or portions of the material

  11 on a page qualifies for protection, the Producing Party also must clearly identify the

  12 protected portion(s) (e.g., by making appropriate markings in the margins).

  13                           A Party or Non-Party that makes original documents available for
  14 inspection need not designate them for protection until after the inspecting Party has

  15 indicated which documents it would like copied and produced. During the inspection and

  16 before the designation, all of the material made available for inspection shall be deemed

  17 “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY.” After the inspecting Party

  18 has identified the documents it wants copied and produced, the Producing Party must

  19 determine which documents, or portions thereof, qualify for protection under this Order.

  20 Then, before producing the specified documents, the Producing Party must affix the

  21 “PROTECTED legend” to each page that contains Protected Material. If only a portion or

  22 portions of the material on a page qualifies for protection, the Producing Party also must

  23 clearly identify the protected portion(s) (e.g., by making appropriate markings in the

  24 margins).

  25               (b)   for testimony given in depositions that the Designating Party identify the
  26 Disclosure or Discovery Material: (i) on the record, before the close of the deposition; or

  27 (ii) within21 days following receipt of the final deposition transcript, by written notice to

  28 counsel of record for any signatory. Only those portions of the testimony that are


                                                     -5-
4828-0573-2851.1
        Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 7 of 18 Page ID #:94



    1    appropriately designated for protection within the 21 days following transcript receipt
    2    shall be covered by the provisions of this Stipulated Protective Order.
    3              Parties shall give the other parties notice if they reasonably expect a deposition,
    4    hearing or other proceeding to include Protected Material so that the other parties can
    5    ensure that only authorized individuals who have signed the “Acknowledgment and
    6    Agreement to Be Bound” (Exhibit A) are present at those proceedings. The Designating
    7 Party shall have the right to have all persons except the deponent and his or her counsel,

    8 the court reporter, and such other persons as are permitted under Paragraphs 7.2 and 7.3

    9    below, excluded from a deposition, or any portion thereof, as appropriate, before the
  10     taking therein of the testimony that the Designating Party designates as Protected
  11     Material under this Agreement. The use of a document as an exhibit at a deposition shall
  12     not in any way affect the document’s designation as “CONFIDENTIAL” or “HIGHLY
  13     CONFIDENTIAL ATTORNEYS’ EYES ONLY.”
  14               Transcripts containing Protected Material shall have an obvious legend on the title
  15     page that the transcript contains Protected Material. For depositions containing some
  16     Protected Material and some non-Protected Material, a separate confidential transcript
  17     apart from the usual transcript marked “Confidential Information Governed by Protective
  18     Order” or “Highly Confidential Attorneys’ Eyes Only Information Governed by
  19     Protective Order,” as necessary, shall be prepared by the court reporter.. The entirety of
  20     any deposition transcript (preliminary or final) shall be treated from the time such
  21     transcript is received until the time for designation set forth herein passes as if it had been
  22     designated “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY” in its entirety
  23     unless otherwise agreed. After the expiration of that period, the transcript shall be treated
  24     only as actually designated.
  25                (c) for information produced in some form other than documentary and for any
  26     other tangible items, that the Producing Party affix in a prominent place on the exterior of
  27     the container or containers in which the information is stored the legend
  28     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY.” If


                                                      -6-
4828-0573-2851.1
        Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 8 of 18 Page ID #:95



    1    only a portion or portions of the information warrants protection, the Producing Party, to
    2    the extent practicable, shall identify the protected portion(s).
    3              5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
    4    to designate qualified information or items does not, standing alone, waive the
    5    Designating Party’s right to secure protection under this Order for such material. Upon
    6    timely correction of a designation, the Receiving Party must make reasonable efforts to
    7    assure that the material is treated in accordance with the provisions of this Order.
    8    6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
    9              6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation
  10     of confidentiality at any time that is consistent with the Court’s Scheduling Order.
  11               6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
  12     process under Local Rule 37.1 et seq.
  13               6.3   The burden of persuasion in any such challenge proceeding shall be on the
  14     Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
  15     to harass or impose unnecessary expenses and burdens on other parties) may expose the
  16     Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
  17     the confidentiality designation, all parties shall continue to afford the material in
  18     question the level of protection to which it is entitled under the Producing Party’s
  19     designation until the Court rules on the challenge.
  20     7.        ACCESS TO AND USE OF PROTECTED MATERIAL
  21               7.1   Basic Principles. A Receiving Party may use Protected Material that is
  22     disclosed or produced by another Party or by a Non-Party in connection with this Action
  23     only for prosecuting, defending, or attempting to settle this Action. Such Protected
  24 Material may be disclosed only to the categories of persons and under the conditions

  25 described in this Order. When the Action has been terminated, a Receiving Party must

  26 comply with the provisions of section 13 below (FINAL DISPOSITION).

  27               Protected Material must be stored and maintained by a Receiving Party at a
  28 location and in a secure manner that ensures that access is limited to the persons


                                                     -7-
4828-0573-2851.1
        Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 9 of 18 Page ID #:96



    1    authorized under this Order.
    2              7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
    3    ordered by the court or permitted in writing by the Designating Party, a Receiving
    4    Party may disclose any information or item designated “CONFIDENTIAL” only to:
    5                    (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
    6    well as employees of said Outside Counsel of Record to whom it is reasonably necessary
    7    to disclose the information for this Action;
    8                    (b)   the officers, directors, and employees (including House Counsel) of
    9    the Receiving Party to whom disclosure is reasonably necessary for this Action;
  10                     (c)   Experts (as defined in this Order) of the Receiving Party to whom
  11     disclosure is reasonably necessary for this Action and who have signed the
  12     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  13                     (d)   the court and its personnel;
  14                     (e)   court reporters and their staff;
  15                     (f)   professional jury or trial consultants, mock jurors, and Professional
  16     Vendors to whom disclosure is reasonably necessary for this Action and who have signed
  17     the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  18                     (g)   the author or recipient of a document containing the information or a
  19     custodian or other person who otherwise possessed or knew the information;
  20                     (h)   during their depositions, witnesses, and attorneys for witnesses, in the
  21     Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  22     requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
  23     be permitted to keep any confidential information unless they sign the “Acknowledgment
  24     and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
  25     Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
  26     depositions that reveal Protected Material may be separately bound by the court reporter
  27     and may not be disclosed to anyone except as permitted under this Order; and
  28


                                                      -8-
4828-0573-2851.1
        Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 10 of 18 Page ID #:97



    1                 (i)   any mediator or settlement officer, and their supporting personnel,
    2 mutually agreed upon by any of the parties engaged in settlement discussions.

    3         7.3     Disclosure of “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY”
    4    Information or Items. Unless otherwise ordered by the court or permitted in writing by
    5    the Designating Party, a Receiving Party may disclose any information or item
    6    designated “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY” only to:
    7                 (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
    8    well as employees of said Outside Counsel of Record to whom it is reasonably necessary
    9    to disclose the information for this Action;
  10                  (b)   Experts of the Receiving Party to whom disclosure is reasonably
  11     necessary for this Action and who have signed the “Acknowledgment and Agreement to
  12     Be Bound” (Exhibit A), and as to whom the procedures set forth in paragraph 7.4(a),
  13     below, have been followed;
  14                  (c)   the court and its personnel;
  15                  (d)   court reporters and their staff;
  16                  (e)   professional jury or trial consultants, mock jurors, and Professional
  17     Vendors to whom disclosure is reasonably necessary for this Action and who have signed
  18     the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  19                  (f)   the author or recipient of a document containing the information or a
  20     custodian or other person who otherwise possessed or knew the information;
  21                  (g)   during their depositions, witnesses, and attorneys for witnesses, in the
  22     Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  23     requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
  24     be permitted to keep any confidential information unless they sign the “Acknowledgment
  25     and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
  26     Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
  27     depositions that reveal Protected Material may be separately bound by the court reporter
  28


                                                   -9-
4828-0573-2851.1
        Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 11 of 18 Page ID #:98



    1    and may not be disclosed to anyone except as permitted under this Stipulated Protective
    2    Order; and
    3                    (h)   any mediator or settlement officer, and their supporting personnel,
    4    mutually agreed upon by any of the parties engaged in settlement discussions.
    5              7.4   Procedures for Approving or Objecting to Disclosure of Protected Material
    6    or Items to Designated Experts.
    7                    (a)   Unless otherwise ordered by the Court or agreed to in writing by the
    8    Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order)
    9    any information or item that has been designated Protected Material pursuant to this
  10     Order first must provide written notice of intention of disclosure to the Designating Party
  11     that (1) identifies the general categories, i.e. “technical information” or “financial
  12     information,” of the Protected Material that the Receiving Party seeks permission to
  13     disclose to the Expert, (2) sets forth the full name of the Expert and the city and state of
  14     his or her primary business address or, if none, residence address, (3) attaches a copy of
  15     the Expert’s current resume, and (4) identifies the Expert’s current employer(s).
  16                     (b)   A Party that makes a request and provides the information specified in
  17     the preceding paragraph may disclose the subject Protected Material to the identified
  18     Expert unless, within seven days of delivering the request, the Party receives a written
  19     objection from the Designating Party. Any such objection must set forth in detail the
  20     grounds on which it is based. The Parties shall not unreasonably object to the disclosure
  21     of information and documents to an Expert. If there is a written objection within the
  22     seven-day period and the objection is not resolved between counsel, the party seeking
  23     disclosure shall not disclose the information or documents, but shall have the right to
  24     bring the dispute before the Court for resolution.
  25                     (c)   All challenges to objections from the Designating Party shall proceed
  26     under Local Rule 37.1 et seq. In any such proceeding, the Party opposing disclosure to
  27     the Expert shall bear the burden of proving that the risk of harm that the disclosure would
  28


                                                    -10-
4828-0573-2851.1
        Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 12 of 18 Page ID #:99



    1    entail (under the safeguards proposed) outweighs the Receiving Party’s need to disclose
    2    the Protected Material to its Expert.
    3    8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
    4              OTHER LITIGATION
    5              If a Party is served with a subpoena or a court order issued in other litigation that
    6    compels disclosure of any information or items designated in this Action as
    7    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY,” that
    8 Party must:

    9                    (a)    promptly notify in writing the Designating Party. Such notification
  10 shall include a copy of the subpoena or court order;

  11                     (b)    promptly notify in writing the party who caused the subpoena or order
  12 to issue in the other litigation that some or all of the material covered by the subpoena or

  13 order is subject to this Protective Order. Such notification shall include a copy of this

  14 Stipulated Protective Order; and

  15                     (c)    cooperate with respect to all reasonable procedures sought to be
  16 pursued by the Designating Party whose Protected Material may be affected.

  17               If the Designating Party timely seeks a protective order, the Party served with the
  18 subpoena or court order shall not produce any information designated in this action as

  19 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY”

  20 before a determination by the court from which the subpoena or order issued, unless the

  21 Party has obtained the Designating Party’s permission. The Designating Party shall bear

  22 the burden and expense of seeking protection in that court of its confidential material and

  23 nothing in these provisions should be construed as authorizing or encouraging a

  24 Receiving Party in this Action to disobey a lawful directive from another court.

  25 9.            A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
  26               IN THIS LITIGATION
  27                     (a)    The terms of this Order are applicable to information produced by a
  28     Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY


                                                      -11-
4828-0573-2851.1
     Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 13 of 18 Page ID #:100



    1   CONFIDENTIAL ATTORNEYS’ EYES ONLY.” Such information produced by Non-
    2   Parties in connection with this litigation is protected by the remedies and relief provided
    3   by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
    4   from seeking additional protections.
    5                    (b)    In the event that a Party is required, by a valid discovery request, to
    6   produce a Non-Party’s confidential information in its possession, and the Party is subject
    7   to an agreement with the Non-Party not to produce the Non-Party’s confidential
    8   information, then the Party shall:
    9                           (1)   promptly notify in writing the Requesting Party and the Non-
  10    Party that some or all of the information requested is subject to a confidentiality
  11    agreement with a Non-Party;
  12                            (2)   promptly provide the Non-Party with a copy of the Stipulated
  13 Protective Order in this Action, the relevant discovery request(s), and a reasonably

  14 specific description of the information requested; and

  15                            (3)   make the information requested available for inspection by the
  16 Non-Party, if requested.

  17                     (c)    If the Non-Party fails to seek a protective order from this court within
  18 14 days of receiving the notice and accompanying information, the Receiving Party may

  19 produce the Non-Party’s confidential information responsive to the discovery request. If

  20 the Non-Party timely seeks a protective order, the Receiving Party shall not produce any

  21 information in its possession or control that is subject to the confidentiality agreement

  22 with the Non-Party before a determination by the court. Absent a court order to the

  23 contrary, the Non-Party shall bear the burden and expense of seeking protection in this

  24 court of its Protected Material.

  25 10.           UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  26               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  27    Protected Material to any person or in any circumstance not authorized under this
  28    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing


                                                      -12-
4828-0573-2851.1
     Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 14 of 18 Page ID #:101



    1   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
    2   all unauthorized copies of the Protected Material, (c) inform the person or persons to
    3   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
    4   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
    5 that is attached hereto as Exhibit A.

    6 11.          INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    7              PROTECTED MATERIAL
    8              When a Producing Party gives notice to Receiving Parties that certain inadvertently
    9   produced material is subject to a claim of privilege or other protection, the obligations of
  10    the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
  11    This provision is not intended to modify whatever procedure may be established in an e-
  12    discovery order that provides for production without prior privilege review. Pursuant to
  13    Federal Rule of Evidence 502(d) and (e):
  14               1.    The production of privileged or work-product protected documents,
  15    electronically stored information (“ESI”) or information, whether inadvertent or
  16    otherwise, is not a waiver of the privilege or protection from discovery in this case or in
  17    any other federal or state proceeding. This Order shall be interpreted to provide the
  18    maximum protection allowed by Federal Rule of Evidence 502(d).
  19               2.    Nothing contained herein is intended to or shall serve to limit a party’s right
  20    to conduct a review of documents, ESI or information (including metadata) for relevance,
  21    responsiveness and/or segregation of privileged and/or protected information before
  22    production.
  23    12.        MISCELLANEOUS
  24               12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  25    person to seek its modification by the Court in the future.
  26               12.2 Right to Assert Other Objections. By stipulating to the entry of this
  27    Protective Order no Party waives any right it otherwise would have to object to disclosing
  28    or producing any information or item on any ground not addressed in this Stipulated


                                                     -13-
4828-0573-2851.1
     Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 15 of 18 Page ID #:102



    1   Protective Order. Similarly, no Party waives any right to object on any ground to use in
    2   evidence of any of the material covered by this Protective Order.
    3              12.3 Filing Protected Material. Without written permission from the Designating
    4   Party or a court order secured after appropriate notice to all interested persons, a Party
    5   may not file in the public record in this action any Protected Material. A Party that seeks
    6   to file under seal any Protected Material must comply with Civil Local Rule 79-5.
    7   Protected Material may only be filed under seal pursuant to a court order authorizing the
    8   sealing of the specific Protected Material at issue. If a Party's request to file Protected
    9   Material under seal is denied by the court, then the Receiving Party may file the
  10    information in the public record unless otherwise instructed by the court.
  11    13.        FINAL DISPOSITION
  12               After the final disposition of this Action, as defined in paragraph 4, within 60 days
  13    of a written request by the Designating Party, each Receiving Party must return all
  14    Protected Material to the Producing Party or destroy such material. As used in this
  15    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  16    summaries, and any other format reproducing or capturing any of the Protected Material.
  17    Whether the Protected Material is returned or destroyed, the Receiving Party must submit
  18    a written certification to the Producing Party (and, if not the same person or entity, to the
  19    Designating Party) by the 60 day deadline that (1) identifies (by category, where
  20    appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
  21    the Receiving Party has not retained any copies, abstracts, compilations, summaries or
  22    any other format reproducing or capturing any of the Protected Material. Notwithstanding
  23    this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
  24    papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
  25    deposition and trial exhibits, expert reports, attorney work product, and consultant and
  26    expert work product, even if such materials contain Protected Material. Any such archival
  27    copies that contain or constitute Protected Material remain subject to this Protective
  28    Order as set forth in Section 4 (DURATION).


                                                     -14-
4828-0573-2851.1
     Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 16 of 18 Page ID #:103



    1   14.        Any violation of this Order may be punished by any and all appropriate measures
    2   including, without limitation, contempt proceedings and/or monetary sanctions.
    3

    4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    5

    6   DATED: August 9, 2021                      FOLEY & LARDNER LLP
                                                   Victor de Gyarfas
    7                                              Jianing G. Yu
    8

    9
                                                   /s/ Victor de Gyarfas
  10                                               Victor de Gyarfas
                                                   Attorneys for Plaintiffs SYNTEX
  11                                               HEALTHCARE PRODUCTS CO., LTD. and
                                                   SHIJIAZHUANG HONGRAY GROUP CO.,
  12                                               LTD.
  13

  14    DATED: August 9, 2021                      BREMER WHYTE BROWN & O’MEARA
                                                   LLP
  15                                               Keith G. Bremer
                                                   Benjamin Price
  16                                               Ajay Ahluwalia
  17

  18
                                                   /s/ Ajay Ahluwalia
                                                   Ajay Ahluwalia
  19                                               ATTORNEYS FOR DEFENDANT MCCRELESS
                                                   ENTERPRISES, LLC
  20

  21 * Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest that the other signatory listed, and on
     whose behalf this filing is submitted, concurs in the filing content and has authorized this
  22
     filing.
  23                                          /s/ Victor de Gyarfas
  24                                          Victor de Gyarfas

  25

  26

  27

  28


                                                   -15-
4828-0573-2851.1
     Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 17 of 18 Page ID #:104



    1                                      ORDER
    2   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    3

    4 DATED: August 20, 2021

    5
                                                  Sheri Pym
    6                                             U.S. Magistrate Judge
    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                           -16-
4828-0573-2851.1
     Case 5:21-cv-00593-JGB-SP Document 19 Filed 08/20/21 Page 18 of 18 Page ID #:105



    1                                               EXHIBIT A
    2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3

    4              I,                                        [print or type full name], of
    5

    6   [print or type full address], declare under penalty of perjury that I have read in its entirety
    7   and under-stand the Stipulated Protective Order that was issued by the United States
    8   District Court for the Central District of California in the case of Syntex Healthcare
    9 Products Co., Ltd., and Shijiazhuang Hongray Group Co., Ltd. V. McCreless

  10 Enterprises, LLC, Case Number 5:21-cv-00216-JGB-SP. I agree to comply with and to

  11 be bound by all the terms of this Stipulated Protective Order and I understand and

  12 acknowledge that failure to so comply could expose me to sanctions and punishment in

  13 the nature of contempt. I solemnly promise that I will not disclose in any manner any

  14 information or item that is subject to this Stipulated Protective Order to any person or

  15 entity except in strict compliance with the provisions of this Order.

  16               I further agree to submit to the jurisdiction of the United States District Court for
  17 the Central District of California for the purpose of enforcing the terms of this Stipulated

  18 Protective Order, even if such enforcement proceedings occur after termination of this

  19 action. I hereby appoint                                                    [print or type full name]
  20    of
  21    [print or type full address and telephone number] as my California agent for service of
  22    process in connection with this action or any proceedings related to enforcement of this
  23    Stipulated Protective Order.
  24    Date:
  25    City and State where sworn and signed:
  26    Printed Name:
  27

  28    Signature:


                                                      -17-
4828-0573-2851.1
